DETAILED ACTION
 
Acknowledgements

This action is in response to Applicant’s filing on Mar. 22, 2021, and is made Non-Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Mar. 22, 2021, has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on Mar. 22, 2021, May 21, 2021, and June. 24, 2021, were filed before the mailing of a first office action after the filing of a request for continued examination under 37 CFR 1.114. Therefore, the IDSs are in compliance with the provisions of 37 CFR 1.97(b)(4). Accordingly, the IDSs have been considered.
Claim Status
 
The status of claims is as follows: 

Claims 21, 22, 26, 28–30, 32, 35, 40, and 42–52 are now pending, entered, and examined with Claim 21 in independent form.
Claims 21, 26, 35, 50, and 51 are presently amended. 
Claims 1–20, 23–25, 31, 33, 34, 36–39, and 41 were previously cancelled. 
Claim 52 is added.

Specification
Applicant requests that Applicant’s Specification be amended to include subject matter from “U.S. Patent No. 9,355,312,” which was incorporated by reference as U.S. Patent Application No. 13/802,226 in ¶ [0208]. Applicant’s Reply at *13. The amendments to the Specification  have been entered. No mew matter was entered. MPEP § 608.01(p)(I).

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 29, 2016, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Dec. 21, 2020. The objection to Claim 51 is withdrawn. 




Response to Arguments

35 U.S.C. § 103 Arguments

Applicant’s arguments with respect to Claims 21, 22, 26, 28–30, 32, 35, 40, and 42–5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 26, 28–30, 32, 35, 40, and 42–52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 22, 26, 28–30, 32, 35, 40, and 42–52: Claim 21 was amended to recite in pertinent part, “detecting the ID within the image based on … a color profile corresponding to the ID rather than detecting, within the digital image, a transition from a first color profile to a second color profile, the italicized portion being fatally indefinite. It is not clear what object “a first/second color profile” refers.  All Dependent Claims are rejected based on a similar rationale.  For examination purposes, “a transition from a first 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 26, 28, 30, 35, 40, 42, 43, 47, and 48, are rejected under 35 U.S.C. 103 as being unpatentable over Stager et al. (U.S. Pat. Pub. No. 2006/0020630) [hereinafter “Stager”] in view of Nagahashi et al. (U.S. Pat. Pub. No. 2006/0029276) [“Nagahashi”] and further in view of Downer et al. (U.S. Pat. No. 2006/0017959) [“Downer”]

Regarding Claim 21, Stager discloses
A system, 
comprising a hardware processor and logic executable by the hardware processor to cause the hardware processor to perform operations comprising: 
(see at least ¶ [0031] (“processor”); ¶ [0033] (programming instructions)).
receiving an image comprising an identity document (ID); 
(see at least ¶ [0030], where law enforcement uses an “image capture sensor” to obtain an image of a driver’s license.) 
analyzing the image to identify a plurality of image features; 
(see at least ¶ [0030], the digital image captured from a driver’s license is “processed to yield a faceprint corresponding to the license photo.” A faceprint is produced by “identifying key points (e.g., corner of eye, tip of nose, edge of forehead, etc.) and measuring the distances between them. ¶ [0056]. Alternatively, a faceprint is produced by “pixel intensity values of facial images.” ¶ [0058]. “pixel intensity” or “key points (e.g., corner of eye, tip of nose, edge of forehead)” are a plurality of image features).)
[…]
building a feature vector comprising a matrix, wherein the identified plurality of image features upon which the feature vector is based correspond to a photographic or pictorial portion of the ID rather than textual information depicted on the ID, and 
(see at least ¶¶ [0059]–[0061]. Eigenfaces are generated by performing principle component analysis (PCA) on the pixel [intensity] covariance matrix of an image face resulting in eigenvectors. Pixel intensity values can be “fed directly into a classifier”. ¶ [0064]. ¶ [0032] (capturing graphic symbologies). A feature vector is a matrix. ¶ [0059].).
[…]
classifying the image as a particular type of ID based on the feature vector; 
(see at least ¶¶ [0069]–[0079] discussing the four major approaches to classification used in facial recognition applications. The captured “graphic symbologies” are processed “to verify that the various forms of data conveyed by the license are consistent with each other. If the data is not self-consistent, the officer is alerted (e.g., a red light).” ¶ [0032]. A license is a particular form of ID. Alternatively, “[p]hotographs on many state driver licenses are digitally watermarked. ¶ [0038]. “The processor in the reading device can identify the watermark . . . [which] is useful in characterizing affine distortion of the image--as would be introduced if the card were imaged obliquely by [the officer’s] cell phone camera.” Id. “[K]nowing the affine distortion, subsequent processing of the image can take into account such distortion in computation of the faceprint. (E.g., the distortion can be removed, or the faceprint algorithm can be adjusted to compensate for the known distortion.)” Id. Thus, recognition of the driver’s license image and its distortion is used in the computation of the faceprint. A driver’s license is a particular type of ID.)
processing the image to generate data comprising: identifying information from the ID; .
(Examiner interprets “identifying information” as “facial structure (such as distance measured between various features on the individual's face).” Spec. at ¶ [0092].  See at least Abstract, “a police officer may capture image data from a driver license (e.g., by using a camera cell phone). Facial recognition vectors are derived from the captured image data corresponding to photo on the license, and compared against a watch list . . . . for possible matches.” ¶ [0004] (same); ¶ [0002] (match for warrant); ¶ [0005] (match for known terrorist, missing children, FBI most wanted). Captured image data “identif[ies] key points (e.g., corner of eye, tip of nose, edge of forehead, etc.) and measuring the distances between them. ¶ [0056]. The use of “and/or” is interpreted requiring either or both of the two stated possibilities. Thus, only one of the two stated possibilities is required. Limitations not explicitly rejected are indicated by 
Stager discloses building a feature vector comprising a matrix that correspond to a photographic or pictorial portion of the ID but not building the feature vector in the manner claimed, i.e., dividing the image into a plurality of sections; analyzing pixels within each section to determine an average intensity of the pixels in that section; and storing a the intensity values of the pixels in the feature vector.

Nagahashi discloses
wherein building the feature vector comprises: dividing the image into a plurality of sections; 
(See at least Fig. 6, step S146, “divide into plural blocks”; Abstract; Fig. 1; Fig. 8; ¶ [0107])
analyzing pixels within each section to determine at least one characteristic value of one or more of the identified plurality of image features in the plurality of sections, wherein the at least one characteristic value comprises an average intensity of the pixels in the section of the image; and 
(See at least Fig. 6, Step S148, and associated text ¶ [0102], describing how an image feature vector is produced using average edge intensity of pixels of the target region. Abstract; Fig. 1). 
storing a plurality of the characteristic values of the identified plurality of image features in the feature vector;
(See at least ¶ [0062] where the image features are stored in RAM. Fig. 2. ¶ [0060].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to recognize human faces by building a feature vector in the manner claimed as explained by Nagahashi, to the known invention of Steger, with the motivation to more accurately recognize human faces “when the direction of the face is varied.” Nagahashi, ¶ [0006].

	Steger does not disclose but Downer discloses (emphasis Examiner):
detecting the ID within the image based on one or more of the plurality of image features, wherein the detecting comprises directly detecting, within the digital image, a color profile [document color] corresponding to the ID rather than detecting, within the digital image, a transition from a first color profile to a second color profile; 
(See at least Fig. 3 where identify documents, such as “passports, drivers licenses, and identification cards and badges” are scanned, step 310, for classification, step 370, and incudes the intermediate step of determining a form factor of the identity document, step 330. ¶ [0002] (listing types of identify documents). The image of the identify document “is compared to known document classification form factors … and a confidence level is computed.” ¶ [0047]. One factor used to determine the form factor and confidence level is “document color”. ¶ [0052]. Identify document classification is derived from the form factor and confidence level. ¶ [0049]. Thus, the identity document is directly determined by the document color (profile). Alternatively, see discussion in ¶ [0003], where different forms of visible and non-visible light are used to have one color of the identify document under normal ambient light but show up as different colors when illuminated by certain wavelengths of invisible light.)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to have used a color profile to detect an identity document as explained by Downer, to the known invention of Steger, with the motivation “to determine if such [identity] documents are counterfeit or have been altered.” Downer, ¶ [0004].

Regarding Claim 22, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 as discussed above.
Stager further discloses
initiating a workflow; 
(See at least ¶ [0030], describing a traffic stop.)
submitting some or all of the data to the workflow; and 
(See at least ¶ [0030], where an officer solicits the person’s driver’s license and uses sensors to obtain data from the license.) 
driving at least a portion of the workflow using: the particular type of ID; and at least some or all of the data submitted to the workflow; 
(See at least ¶ [0034] where the officer captures an image of the driver’s license photograph and the image data is sent to the officer’s agency 22).
detecting a predetermined stimulus [red light] in the workflow [facial recognition during traffic stop], wherein the predetermined stimulus indicates the workflow requires the identifying information; 
(see at least ¶ [0035], “officer has reasonable grounds for suspicion (e.g., ‘red light’ outcome in the driver’s license inspection”) to derive and check facial recognition (FR) data of driver in traffic stop).
in response to detecting the predetermined stimulus, [reasonable grounds for suspicion] facilitating a human user capturing the image using the invoked capture interface; and 
(Applicant’s Specification discloses that “[t]he workflow may be invoked in any suitable manner.” Spec. ¶ [00134]. “[A] police officer may capture image data from a driver license (e.g., by using a camera cell phone).” Abstract; ¶ [0030] (same). A “user interface” is provided and used to perform FR. ¶ [0014]. Alternatively, it would be obvious to a POSITA that a camera cell phone has a capture interface that would be automatically initiated by the police officer when “reasonable grounds for suspicion” are detected. The use of “either” and “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
wherein the predetermined stimulus comprises one or more of: invoking an authentication interface; 
(Examiner interprets “authentication” as “data suitable for comparison to the processed image of the ID . . . to determine a partial or complete match therebetween [sic].” Spec. at ¶ [0166]. Facial recognition data meets this interpretation and is authentication of an individual. See at least ¶ [0035], “officer has reasonable grounds for suspicion (e.g., ‘red light’ outcome in the driver’s license inspection”) to derive and check facial recognition (FR) data). A “user interface” is provided and used to perform FR. ¶ [0014]. Checking FR data is an operation in the workflow of a traffic stop. The use of “one or more” and “and” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 26, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 as discussed above.
Stager further discloses
wherein the feature vector is further based on: […] a color profile of the photographic or pictorial portion of the ID corresponding to some or all of the identified plurality of image features upon which the feature vector is based, 
(see at least ¶ [0058], disclosing “pixel intensity values of facial images”. ¶ [0064]. A “pixel intensity” reflects color by a grayscale value ranging from “0” (white) to “255” (black).)
Nagahashi discloses
wherein the feature vector is further based on: a distribution of a plurality of lines as depicted in the ID; 
(See at least ¶ [0009], where the statistical nature of the image feature (distribution) indicated by the feature vector is used to determine a classifying unit. An image feature is edge intensity and is determined by detecting the “edge” of target regions. Edges of target regions are a plurality of lines. ¶ [0105] (edge variance determined).)
a distribution of the identified plurality of image features upon which the feature vector is based; and
(See at least ¶ [0109] where the face image detecting apparatus 1 calculates the variance of the image feature amount in each of the blocks (step Sl52). Then, the process for producing the image feature vector ends. Fig. 6).
Downer discloses
wherein the photographic or pictorial portion of the ID depicts content selected from a group consisting of: a logo, an emblem, a seal, a hologram, and combinations thereof.  
(See at least ¶ [0052], where the form factor is determined from holographic tags, identification marks. See also ¶ [0060], where the machine readable zone (MRZ) data fields are determined using holographic marks. See also Fig. 7 where the jurisdiction of the identify document is determined.)

Regarding Claim 28, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 and logic executable by the hardware processor as discussed above.
Stager further discloses
further comprising logic executable by the hardware processor to cause the hardware processor to: build 
(Examiner interprets “the date” as “two facial recognition vectors.” Spec. at ¶ [0132]. “A watch list of facial image data is compiled from a number of disparate sources, such as the Department of Homeland Security (faces of known terrorists), the Federal Bureau of Investigation (FBI's Wanted posters), and agencies charged with searching for missing children.” ¶ [0005]. Fig. 2 discloses an exemplary database of “facial image data [ ] compiled from a number of disparate sources.” Fig. 2 discloses for Index “00010,” corresponding to “John Doe,” three facial recognition vectors: FR#1, FR#2, and FR#3. The use of “and/or” is interpreted requiring either or both of the two stated possibilities. Thus, only one of the two stated possibilities is required. Limitations not explicitly rejected are indicated by 
and store the ID profile to a memory.
(The “watch list of facial image data” is stored in a consolidated database. ¶ [0005]. The database is then made available as a resource against which facial information from various sources can be checked. Id. Alternatively, ¶ [0069] (saving class profiles and comparing them to yield scores; Fig. 2; Database data supplemented over time. ¶ [0019].)

Regarding Claim 30, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 28, logic executable by the processor, and the ID profile as discussed above.
Stager further discloses
wherein the ID profile comprises: an ID identifier for the ID; 
(Examiner interprets “ID identifier” as “driver’s license number”. Spec. ¶ [0101]. See at least Fig. 1, element 20, disclosing a driver’s license number “9876 5432 1098 7654” for a driver’s license.)
one 
(Examiner interprets “ID identifier” as a passport number. Spec. ¶ [0101]. See at least ¶ [0043] where a passport is used as airport check-in. A passport has a passport number. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
the identifying information from the ID; and
(See at least Fig. 1, element 20, disclosing a driver’s license belonging to “George Y. Washington”)
additional identifying information from the one 
(See at least Fig. 1, element 20, disclosing a driver’s license with George Y. Washington’s social security number of “123-40-5604”. The use of “or” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 
the system further comprising logic executable by the hardware processor to cause the hardware processor to verify the ID profile based on the identifying information from the ID and the additional identifying information from the one or more additional IDs
(See at least Abstract, “a police officer may capture image data from a driver license (e.g., by using a camera cell phone). Facial recognition vectors are derived from the captured image data corresponding to photo on the license, and compared against a watch list . . . . for possible matches.” ¶ [0004] (same); ¶ [0002] (match for warrant); ¶ [0005] (match for known terrorist, missing children, FBI most wanted). Captured image data “identif[ies] key points (e.g., corner of eye, tip of nose, edge of forehead, etc.) and measuring the distances between them. ¶ [0056].).   

Regarding Claim 35, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 as discussed above.
Stager further discloses
wherein the identified plurality of image features further comprise: a pattern depicted on the ID, 
(See at least ¶ [0038] where Photographs on many state driver licenses are digitally watermarked. The reading device can identify the watermark and extract information, affine distortion, for use in computing a faceprint. ¶ [0038].) 
wherein the pattern comprises: […] a shape of an object depicted on the ID; and 
(¶ [0066] (“detection of particular shapes”)
a color profile of the photographic or pictorial portion of the ID.  
(see at least ¶ [0058], disclosing “pixel intensity values of facial images”. “Pixel intensity” reflects color by a grayscale value ranging from “0” (white) to “255” (black).)
Downer further discloses
wherein the pattern comprises: a distribution of one or more boxes depicted in the ID;
(See at least ¶ [0052], where the form factor of a particular identity document is determined. Form factor characteristics are identity document patterns and the “height and width” and “the absolute or relative position of text blocks” of identify document features. Id.)

Regarding Claim 40, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 as discussed above.
Stager further discloses
wherein classifying the image as the ID comprises a support-vector machine technique. 
(See at least ¶ [0072] (classifying documents using “support vector machine (SVM)” technique). 

Regarding Claim 42, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 and building the feature vector as discussed above.
Nagahashi further discloses
wherein building the feature vector further comprises: generating a first representation of the image based at least in part on the at least one characteristic value determined for each section, wherein each pixel of the first representation corresponds to one of the sections into which the image was divided.  
(See at least Fig. 5, steps S102–S106, where a first image representation is generated using a first image feature, S106. Fig. 6 discloses that each pixel of the first representation corresponds to an image feature in each bock. S150.).

Regarding Claim 43, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 42 and classifying the image as discussed above.
Stager further discloses
wherein classifying the image comprises: comparing the feature vector to at least one reference feature matrix, wherein each reference feature matrix corresponds to one of a plurality of classes of ID including the particular type of ID.  
(These limitations describe how a generic classifier works. see at least ¶ [0069] , where a feature vector is compared to a reference feature matrix, “known class membership” and saving them as a class profile. The limitation of “each reference feature matrix corresponds to one of a plurality of classes of ID including the particular type of ID is non-functional descriptive material because is directed to conveying a message or meaning to a human reader independent of the intended computer system and no functional relationship exists. Therefore, as the above limitations are directed to further describing stored data (e.g. conveying meaning to a human reader) and do not create a functional relationship between the data and the memory on which it is stored, the limitations will not differentiate the claims from the prior art.. MPEP § 2111.05. However, should a reviewing court disagree, Stager teaches said limitation. See at least ¶¶ [0069]–[0079] discussing the four major approaches to classification used in facial recognition applications. The captured “graphic symbologies” are processed “to verify that the various forms of data conveyed by the license are consistent with each other. If the data is not self-consistent, the officer is alerted (e.g., a red light).” ¶ [0032]. A license is a particular form of ID. Alternatively, “[p]hotographs on many state driver licenses are digitally watermarked. ¶ [0038]. “The processor in the reading device can identify the watermark . . . [which] is useful in characterizing affine distortion of the image--as would be introduced if the card were imaged obliquely by [the officer’s] cell phone camera.” Id. “[K]nowing the affine distortion, subsequent processing of the image can take into account such distortion in computation of the faceprint. (E.g., the distortion can be removed, or the faceprint algorithm can be adjusted to compensate for the known distortion.)” Id. Thus, recognition of the driver’s license image and its distortion is used in the computation of the faceprint. A driver’s license is a particular type of ID. Other types of IDs are contemplated. Fig. 1.)

Regarding Claim 47, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 22 and classifying the image as a particular type of ID as discussed above.
Stager further discloses
wherein classifying the image as the particular type of ID reduces a computational cost of driving the workflow using the particular type of ID and some or all of the data.  
(Examiner interprets “reduces a computational cost” as “quickly.” Spec. at ¶¶ [00247]. Examiner interprets “driving . . . the workflow” as “influencing an outcome of a workflow activity.” Id. at ¶ [00215]. One of the simplest classification routines is Linear Discriminant Analysis (LDA) . . . [and] LDA is fast and simple.” ¶ [0071], ¶ [0060] (. Alternatively, Nagahashi discloses that using different classifiers based on the statistical nature of the image feature amounts, the detection accuracy and the classification speed is increased. Nagahashi, ¶ [0113].)

Regarding Claim 48, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 as discussed above.
Stager further discloses
wherein the image is a digital image comprising a plurality of pixels; and wherein the digital image is captured using a camera of a mobile device. (see at least Abstract, disclosing “a police officer may capture image data from a driver license (e.g., by using a camera cell phone).”; ¶ [0058] (pixels); ¶ [0030] (digital counterpart to printed photo”). 

Regarding Claim 52, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 and logic as discussed above.
Downer further discloses
predict an identity of text depicted on the ID using optical character recognition (OCR), wherein the prediction is based at least in part on the particular type of ID; and 
(See at least ¶ [0037], where counterfeit identity documents are determined by the text format in fixed MRZ fields and whether. ¶ [0051] (using known document classification form factors with known location of text blocks, etc. to determine classification and authenticity of identity document. Fig. 7 form factor attributes for each model. ¶ [0052] (OCR).)
modify at least one identity predicted using  ID based on an expected format of text depicted on the object, wherein the expected format is determined based at least in part on the particular type of ID.
(See at least Fig. 6, step 374, and associated text ¶ [0051], where known document classification form factors data includes “data formats”. ¶ [0052] (form factor confidence level determined and pattern recognition algorithm may modify the orientation or parse the image set. Form factors determined by the type of identity document. E.g., Fig. 7, step 416, Fig. 4) 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Stager, Nagahashi, and Downer and further in view of Guenther (U.S. Pat. Pub. No. 2011/0179289) [“Guenther”]

Regarding Claim 29, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 28, logic executable by the hardware processor, and the ID profile as discussed above.
Downer further discloses 
verify the ID profile
(See at least ¶ [0005], “authenticating a document”)
Guenther discloses
wherein verifying the ID profile comprises: calculating a hash sum of the ID profile; and comparing the calculated hash sum with a hash sum stored in association with the ID profile.  
(see at least ¶ [0160], where data is verified by comparing a first hash sum to the second hash sum).
It would have been obvious to one of ordinary skill in the art at the time of filing to verify ID profiles and verify the ID profiles using a hash sum and comparing the calculated hash sum with a stored hash sum as explained by Guenther, to the known invention of Stager, with the motivation to have confidence that that ID profiles containing biometric data are “unaltered and have not been subjected to inadvertent alternation or manipulation.” Guenther, ¶ [0160].

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Stager, Nagahashi, and Downer and further in view of Nepomniachtchi et al. (U.S. Pat. Pub. 2013/0287265) [“Nepo”]

Regarding Claim 32, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 28 and the ID profile as discussed above.
Nepo discloses
wherein the ID profile comprises: the identifying information from the ID; and additional identifying information; and wherein the identifying information from the ID corresponds to a first individual, wherein the additional identifying information corresponds to at least one additional individual, and 
wherein the first individual and the at least one additional individual are each characterized by being involved in a single event or transaction.  
(See at least ¶ [0276] where a recipient of a paper copy of a check creates a digital copy of the check, which is processed. A copy of a digital check is disclosed in Fig. 22B. Fig. 22 B discloses identifying information from the ID such as a payor’s name, additional identifying information such as the recipient’s name (payee).  A check is a transaction.)
This known technique described in Nepo is applicable to the system of Stager as they both share characteristics and capabilities, namely, Stager and Nepo are both concerned with processing images using a mobile device and extracting content from them. (see at least Abstract, Background, and portions cited above of Stager and Nepo infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that applying the known technique of Nepo to the known invention of Stager would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Stager to identify both parties to a transaction results in an improved invention to eliminate the processing of a paper check at a bank and automate the remittance process. Nepo at ¶¶ [0276], [0120].

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Stager, Nagahashi, and Downer and further in view of Suzuki et. al (U.S. Pat. Pub. No. 2010/0060915) [“Suzuki”]

Regarding Claim 44, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 42 and the first representation as discussed above.
Suzuki discloses
wherein the first representation is characterized by a resolution less than a resolution of the image.  
(Unit 31 divides an input image into blocks, which reduces its resolution. Fig. 2, step  S11 (dividing step); ¶ [0058] (reduced resolution. “The blocks may have different shapes and different numbers of pixels” and “number of blocks is not limited)).
This known technique described in Suzuki is applicable to the system of Stager as they both share characteristics and capabilities, namely, Stager and Suzuki are both concerned with image processing. (see at least Abstract, Background, and portions cited above of Stager and Suzuki infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that  applying the known technique of Suzuki to the known invention of Stager would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Stager to divide the image into sections to reduce it resolution results in an improved invention because applying said technique improves scene determination in different seasons and hues. Suzuki at ¶¶ [0007], [0008].

Claims 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Stager, Nagahashi, and Downer and further in view of Harris et al. (U.S. Pat. Pub. No. 2004/0111453) [“Harris”]

Regarding Claim 45, Stager, Nagahashi, and Downer disclose
[t]he system as recited in claim 21 and classifying the document as an ID as discussed above.
Stager further discloses
wherein classifying the image comprises an iterative classification process,
(see at least  ¶ [0075], classification by using and training a neural network.)
Harris teaches
wherein each iteration of the iterative classification process is performed using a smaller search space than previous iterations of the iterative classification process.  
(Examiner interests “smaller search space than previous iterations” as merely “a multiclass SVM.” Spec. at ¶ [00196]. “[C]lassifying examples into multiple categories using a binary support vector machine (SVM) algorithm.” Abstract.)
This known technique described in Harris is applicable to the system of Stager as they both share characteristics and capabilities, namely, Stager and Harris are both concerned with classifying data using SVM. (see at least Abstract, Background, and portions cited above of Stager and Harris infra.)
One of ordinary skill in the art, at the time of filing, would have recognized that  applying the known technique of Harris to the known invention of Stager would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Stager to perform classification using multiclass SVM results in an improved invention because applying said technique improves SVM classification techniques. Harris at ¶ [0005].

Regarding Claim 46, Stager, Nagahashi, Downer, and Harris disclose
[t]he system as recited in claim 45 and each iteration of the iterative classification process as discussed above.
Harris further teaches
wherein each iteration of the iterative classification process seeks to classify the image according to a smaller, refined subset of subclasses belonging to a larger class of the ID as determined in a previous iteration of the iterative classification process.  
(This is merely the definition/description of multi-class SVM classification. See at least Fig. 3 and associated text ¶ [0052], where “a control flow diagram of a process of training a set of binary SVM classifiers to obtain an effective multi-category classification system.” Alternatively, Examiner would further notes that the SVM classifier disclosed by Stager could be trained for each classification and sub classification without reliance on the multiclass SVM of Harris as a mere duplication of parts, i.e., the SVM trained on the class or subclass, has no patentable significance unless new and unexpected results are produced. MPEP 2144.04(VI)(B).

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Stager, Nagahashi, and Downer and further in view of Luo et al. (U.S. Pat. Pub. No. 2005/0175243) [“Luo”]

Regarding Claim 49, Stager, Nagahashi, and Downer disclose
The system as recited in claim 21 and classifying the image as the particular type of ID as explained above.
Luo discloses
wherein classifying the image as the particular type of ID comprises an N-dimensional feature space comparison, wherein N is a value greater than 50. 
(See at least ¶ [0004], where classifying an image comprises “an N-dimensional feature space into portions associated with the respective output classes, where each dimension is defined by a feature used for classification.” ¶ [0064]. The of “N” is greater than 50.)
This known technique described in Luo is applicable to the system of Stager as they both share characteristics and capabilities, namely, Stager and Luo are both concerned with classifying data using SVM. (see at least Abstract, Background, and portions cited above of Stager and Luo infra.) 
One of ordinary skill in the art, at the time of filing, would have recognized that  applying the known technique of Luo to the known invention of Stager would have yielded predictable results and resulted in an improved system. It would have been recognized that application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the invention of Stager to perform classification using n-dimensional feature space comparison results in an improved invention to classify an unknown object from extracted feature data. Luo, ¶ [0007].
 
Regarding Claim 50, Stager, Nagahashi, Downer, and Luo disclose
The system as recited in claim 49 and the N-dimensional feature space comparison as explained above.
Luo discloses
wherein the N-dimensional feature space comparison comprises identifying a hyper-plane in the N-dimensional feature space that separates feature vectors of one reference feature matrix from feature vectors of other reference feature matrices.
(This is a description of how SVM classifiers work.  See at least ¶ [0004], [0064]. A “separator” as described by Luo is a hyperplane.) 

Allowable Subject Matter
Claim 51 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 51 is a combination of the limitations from Claims 21, 28, 29, 30, 32, 35, 40, 42, 43, 44, 45, 46, 48, which are rejected supra by sever pieces of prior art: Stager, Nagahashi, Downer, Suzuki, Guenther, Nepo and Harris. To combine all seven pieces of prior art would improperly use the claims as a roadmap and be improper hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        8/11/2021